           Case 1:20-cv-03191-LTS-KHP Document 31
                                               30 Filed 11/17/20 Page 1 of 2




FISHMAN MCINTYRE
                    BERKELEY LEVINE SAMANSKY                                P.C.
STANLEY P. FISHMAN*                        NEW YORK OFFICE                     120 EAGLE ROCK AVENUE
CHRISTOPHER E. McINTYRE > +                                                    EAST HANOVER, NJ 07936
LA WREN CE M. BERKELEY J..+             521 FIFTH AVENUE, 17th Fl.               Telephone (973) 560-9000
MITCHELL B. LEVINE*                         NewYork,NY 10175                       Fax (973) 560-0060
SCOTT D. SAMANSKY**
CASSANDRA A. WILLOCK*
                                             Tel (212) 461-7190                   > NJ BAR
SCOTT A. GROSSMAN <                          Fax (973) 560-0060                   < NY BAR
PHILIP H. ZIEGLER*                                                                .1. NJ, NY & CT BARS
ANDREW L. STERN >                                                                 **NJ & DC BARS
PETER J. MURANO, Ill*                                                             * NJ &NY BARS
                                                                                  " NJ & PA BARS
DONALD M. GARSON > Of Counsel              November 17, 2020
ANN MARIE F. KANE*                                                       USDCSDNY
MARK N . KEDDIS*
JASON J. MASTRANGELO"                                                    DOCUMENT
KEVIN J. DONNELLY *
                                                                         ELECTRONICALLY FILED
                                                                         DOC#:_ _ _ _ __ _
ViaECF                                                                                    11/17/2020
                                                                         DATE FILED:
Magistrate Judge Katharine H. Parker, U.S.D.J.                                         ---- --
Southern District of New York


                                                               MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

        Re: Mary J. Fayet v. Target Corp. and Princess Andrews
            Case No.: 1:20-cv-03191-LTS
            Our File No.: TARN-154-ML

Dear Judge Parker:

          This office represents the defendants, Target Corporation and Princess Andrews in connection
with the above matter. Please accept this letter in support of the defendants' application to Your Honor to
extend certain discovery deadlines set forth in Your Honor's scheduling order of July 22, 2020 (docket
#27) as well as adjourn the settlement conference before Your Honor presently scheduled for December 10,
2020.

         The original (current) dates sought to be adjourned herein are as follows: Fact discovery -
December 21, 2020; expert discovery - February 19, 2021; telephone settlement conference - December
10, 2020 (2:00 p.m.).

          This is the first request for an adjournment or extension of any deadlines or dates. In addition,
plaintiffs counsel consents to this application.

          The reason for the requested extensions is primarily due to the difficulty our office has had in
securing medical records. Please be aware that this is not a sudden development. We have obtained
significant amount of records, but despite our best efforts, including serving subpoenas upon several
medical providers and retaining a private record retrieval service, we have been unable to obtain records
            Case 1:20-cv-03191-LTS-KHP Document 31
                                                30 Filed 11/17/20 Page 2 of 2

Magistrate Judge Katharine H. Parker, U.S.D.J.
Re: Mary J. Fayet v. Target Corp. and Princess Andrews
Case No.: 1:20-cv-03191 -LTS
November 17, 2020
Page2

relative to plaintiffs physical therapy, Montefiore Hospital and Dr. Anthony Petrizzo. At our most recent
attempts on November 11 , 2020, specifically with respect to both the physical therapist and Dr. Petrizzo,
we were "promised" the same shortly, but as ofthis moment, have not received those records. Obviously,
the pandemic has complicated matters.

          The inability to obtain the aforesaid records has prevented us from taking plaintiffs deposition,
which had been previously scheduled and adjourned pending receipt of said medical records. It is our
expectation that should Your Honor grant the instant request, we will undertake plaintiffs deposition in
early January, regardless of whether or not we have obtained the outstanding records.

         Accordingly, if Your Honor grants th_e within request, the new fact discove1y deadline would be
February 19, 2021 , and the new expert discovery deadline April 19, 2021.

          As far as a new date for a settlement conference, we will of course leave that to Your Honor' s
selection, but a date in or about March 2021 would be most logical.

          Thank you for Your Honor's time and attention to the within request.

                                                      Respectfully submitted,



                                                                 evme
MBL:bas                                               mitch@fishmanmcintyre.com


cc:      Christopher Sallay, Esq. -via email csallay(a),guellerfisher.com


      APPLICATION GRANTED: Fact discovery deadline is hereby extended to February
      19, 2021, and Expert discovery deadline is extended to April 19, 2021. The settlement
      conference in this matter currently scheduled for Thursday, December 10, 2020 at 2:00
      p.m. is rescheduled to Wednesday, March 3, 2021 at 10:00 a.m. Counsel is directed to
      call Judge Parker’s teleconference line at the scheduled time. Please dial (866)
      434-5269, Access code: 4858267. The parties are instructed to complete the Settlement
      Conference Summary Report and prepare pre-conference submissions in accordance
      with Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be
      received by the Court no later than February 24, 2021 by 5:00 p.m.

                                                                                APPLICATION GRANTED

                                                                                 ~ti{)~
                                                                                Hon. Katharine H. Part<er, U.S.M.J.
                                                                                                 11/17/2020
